         Case 1:20-cr-00161-MKV Document 49 Filed 10/05/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                                                    USDC SDNY
                                                     October 2, 2020                DOCUMENT
                                                                                    ELECTRONICALLY FILED
                                                                                    DOC #:
VIA ECF                                                                             DATE FILED: 10/5/2020

The Honorable Mary Kay Vyskocil
United States District Court
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

                          Re:     United States v. Izhaki & Lebowitz, 20 Cr. 161


Dear Judge Vyskocil:

        The Government writes on behalf of the parties to respectfully request an adjournment of
the upcoming status conference in the above-captioned matter, currently scheduled for Friday,
October 9, 2020 at 11:30 AM. As the Court is aware, the Court has accepted Sarah Izhaki’s plea
of guilty; Ms. Izhaki is scheduled to be sentenced on December 2, 2020. The Government and
defense counsel for Ashley Lebowitz have continued their discussions regarding a pre-trial
disposition, and do not anticipate concluding those discussions before the next status conference.
Accordingly, the parties do not seek to set a briefing schedule or trial date, and have no further
updates or applications for the Court’s consideration.

        In light of the foregoing, the Government submits that an adjournment is warranted and
would facilitate discussions between the Government and defense counsel for Ms. Lebowitz
regarding a pre-trial resolution. For the same reasons, the Government further requests that the
Court exclude time under the Speedy Trial Act up to the date of the rescheduled conference, and
that the “ends of justice served by the granting of such continuance outweigh the best interests of
the public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A); see also id. §
3161(h)(7)(B) (“The factors, among others, which a judge shall consider in determining whether
to grant a continuance . . . [include] [w]hether the failure to grant such a continuance . . . would
deny counsel for the defendant or the attorney for the Government the reasonable time necessary
for effective preparation, taking into account the exercise of due diligence.”).
          Case 1:20-cr-00161-MKV Document 49 Filed 10/05/20 Page 2 of 2

                                                                                         Page 2


        The Government has conferred with defense counsel for Ashley Lebowitz, who joins in
the request for an adjournment and consents to the exclusion of time under the Speedy Trial Act
in order to facilitate the parties’ discussions regarding a pre-trial disposition.



                                              Very truly yours,

                                              AUDREY STRAUSS
                                              Acting United States Attorney


                                          by: ___/s Sarah Mortazavi_________________
                                              Sarah Mortazavi
                                              Andrew C. Adams
                                              Benet Kearney
                                              Assistant United States Attorneys
                                              (212) 637-2520 / 2340 / 2260


Cc: All counsel of record (via ECF)




GRANTED. At the request of the Parties, the Status Conference scheduled for
October 9, 2020 at 11:30AM is adjourned to November 20, 2020 at 11:30AM. It is
further ordered that all time between October 9, 2020 and November 20, 2020 is
excluded for the purposes of the Speedy Trial Act. The Court notes that Defendant
Lebowitz consents to the exclusion of time and adjournment of the October 9, 2020
conference. The Court finds that the ends of justice served by allowing additional
time for discovery and continued discussions regarding potential pre-trial disposition
of the charges against Defendant Lebowitz outweigh the interests of public and the
Defendant in a speedy trial.
SO ORDERED.
                              10/5/2020
